Citation Nr: 1516585	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disorder as secondary to the service-connected disability of closed head injury residuals with basilar skull fracture and gait ataxia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from June 1978 to June 1981.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran was previously represented by the Veterans of Foreign Wars of the United States.  He changed his representation to the American Legion in March 2009.  Although the American Legion was granted a request to withdraw in July 2009, the Board finds that based upon the request, it appears that it was only applicable to the issue on appeal at that time, and not the issue on appeal herein.  Accordingly, the American Legion remains the Veteran's representative for all other claims.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that proceeding is associated with the Virtual VA file.  

There are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case in addition to the paper claims file.  A review of the Virtual VA file reveals the February 2014 hearing transcript and VA treatment records dated from August to September 2008.  The Board notes that these records were considered by the RO in the February 2013 statement of the case.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is necessary to obtain an adequate VA medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  A VA medical opinion was obtained in May 2010 on the nature and etiology of the Veteran's left calcaneous fracture residuals.  The examiner opined that it was less likely than not that the Veteran's left calcaneous fracture residuals were due to the Veteran's service-connected condition.  Yet in rendering this opinion, the examiner did not address whether the Veteran's left calcaneous fracture residuals were aggravated by his service-connected disability of closed head injury residuals with basilar skull fracture and gait ataxia and did not address whether other residuals of the Veteran's service connected disability, including dizziness, balance problems, inner ear difficulty, or poor coordination, played a role in causing the injury.  For these reasons, the Board finds that a remand is required to obtain an addendum medical opinion.

In addition, the Veteran indicated during the February 2014 hearing that he intended to apply for Social Security Administration (SSA) benefits.  In light of the remand, the AOJ should contact the Veteran to clarify whether he has ever applied for SSA benefits and, if applicable, contact the SSA to obtain all records relating to any SSA disability claims filed by him.

The record also shows that the Veteran receives treatment from the Central Arkansas Veterans Healthcare System.  On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he has ever applied for Social Security Administration benefits and, if applicable, contact the Social Security Administration to obtain all records pertaining to any Social Security disability claims filed by the Veteran.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Central Arkansas Veterans Healthcare System dated since May 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following questions: 

a) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disability of closed head injury residuals with basilar skull fracture and gait ataxia caused the Veteran's left ankle disorder.  In rendering an opinion the examiner must address all of the Veteran's symptoms due to his service-connected disability, including balance problems, dizziness, poor coordination, and inner ear difficulty.  See VA examinations dated in February 2007 and May 2009; Veteran's lay statements.

b) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disability of closed head injury residuals with basilar skull fracture and gait ataxia aggravated the Veteran's left ankle disorder.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




